Title: 1774. Aug. 21. Sunday.
From: Adams, John
To: 


       Went to Meeting at the old Presbyterian Society, where Dr. Pemberton formerly preached. We heard Dr. Rogers Rodgers on “seek first the Kingdom of God and his Righteousness and all other Things shall be added unto you.” After Service, Mr. Peter Vanbrugh Livingston and Mr. Thos. Smith came to our Lodgings introduced to Us by Mr. McDougall.
       Mr. Livingston is an old Man, extreamly Stanch in the Cause, and very sensible. He tells us, that Dr. Chandler and Dr. Cooper and other Episcopal Clergymen, were met together about the Time of the News of the Boston Port Bill, and were employed night and Day writing Letters and sending Dispatches to the other Colonies, and to England. This he thinks was to form an Union of the Episcopal Party thro the Continent in Support of ministerial Measures. He says they never have been able to obtain a Charter for their Burying Yard or the Ground on which their Presbyterian Church stands. They have solicited their Governors, and have solicited at Home, without success.
       In the afternoon We went to the same Meeting and heard Mr. Treat from “These shall go away into everlasting Punishment.” Both these Clergymen are good Speakers, and without Notes.
       The Psalmody is an exact Contrast to that of Hartford. It is in the Old Way, as we call it—all the drawling, quavering, Discord in the World.
       After Meeting Mr. McDougal introduced me and Mr. Paine to Mr. Wm. Smith, the Historian of N. York, a Gentleman a little turn’d of 40—a plain, composed Man to appearance. He very politely invited us to Tea at his House, but we were engaged. He then enquired where we lodged, and said he would wait on us.
       After Meeting We went to Mr. McDougals, where we saw his Lady, a charming Woman, and his Daughter an agreable Miss. Mrs. Climer Clymer was there from Philadelphia, who enquired very kindly after Mr. Hancock and his Aunt and Mr. Jona. Mason and his Family. This is a very facetious and social Lady.—At Mr. McDougals Coll. Folsom and Major Sullivan, the Delegates from N. Hampshire, came to see us. They were hastening over the ferry for fear of the small Pox, neither of them having had that Distemper.
       Att Mr. McDougalls, a Number of Gentlemen came to see us. Mr. Low, a Relation of the Delegate from N. York of that Name, Mr. Lamb, Mr. Hewes a School Master, and many others, whose Names I cant recollect.
       We then went to Mr. David Vanhorns, who sent his Compliments to Mr. McDougal, and requested him to introduce Us to his House as he was sick and unable to come out. He seems well affected to the public Cause, and speaks very sensibly about it.
      